DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Claims 1-20 recite as a whole a method of organizing human activity because the claims recite a method of: receiving a request corresponding to a set of scenarios, wherein: the request indicates a first account of a plurality of accounts, each account of the plurality of accounts including account parameters, and each scenario of the set of scenarios includes a set of rules to apply to account parameters to determine adjusted account parameters based on the respective scenario; obtaining first account parameters of the first account; adjusting the first account parameters based on the first set of rules; calculating a set of outcome metrics of the first account based on the adjusted account parameters; and plotting the set of outcome 

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a generic computer, a generic processor, a generic memory coupled to processor with instructions, and generic databases which are only defined in terms of the abstract data they hold (See MPEP 2106.05(f)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally merely apply a generic computer, a generic processor, a generic memory coupled to processor with instructions, and generic databases which are only defined in terms of the abstract data they hold (MPEP 2106.5(f)).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. (Further analysis continues below).

With respect to dependent claims 3, 6-7, 10, 13, 16-17, and 20, the additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea as they do not recite any further additional elements outside of the abstract idea, and so, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. For these reasons the claims are not patent eligible.

With respect to dependent claims 2, 4, 12, and 14, the additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea, as the claims, similar to parent claims 1 and 11, also use the generic memory (along with generic processor of generic system) merely as a tool to perform the abstract idea, and fail to recite any other additional elements outside the abstract idea. Accordingly, when considered individually and as an ordered combination, claims 2, 4, 12, and 14 do not amount to significantly more than the abstract idea. For these reasons the claims are not patent eligible.
With respect to claims 5, 8-9, 15, and 18-19, the additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. (Analysis continues below).

Specifically, with respect to claims 5 and 15, they are merely applying the generic processor and generic memory with instructions to perform the abstract idea, similar to parent claims 1 and 11. Furthermore, with respect to the step of alert transmission via system, Examiner notes it as insignificant extra-solution activity to the judicial exception (See MPEP §2106.05(g)). For the step of transmitting an alert that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the transmission by computer is anything other than generic data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer sending/receiving information over a network is well-understood, routine, and conventional computer function when claimed at a high level of generality, as the case is here.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons, claims 5 and 15 are not patent eligible.

Specifically, with respect to claims 8-9 and 18-19, they are merely applying the generic processor and generic memory with instructions to perform the abstract idea, similar to parent claims 1 and 11 (and 5 and 15, as noted above). Furthermore, with respect to the step of Arguendo, if it is successfully argued that the display step of claims 8-9 and 18-19 are not merely applied, Examiner further notes the displaying step is also insignificant extra-solution activity (e.g., See §2106.05(g) of MPEP with respect to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). For the displaying step previously determined to be insignificant extra-solution activity, it is further determined to be well-understood, routine and conventional activity, as the displaying step is claimed as a high degree of generality. Examiner notes United States Application Publication No.  US-20020059258-A1 to Kirkpatrick (“Kirkpatrick”) disclosing that a computer displaying data graphically is well-known to one or ordinary skill in the art (¶43). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  For these reasons, claims 8-9 and 18-19 are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specifically, claims 1 and 11 recite the ability to "[apply a set of rules to account parameters] to determine adjusted account parameters based on the respective scenario”, where “each account of the plurality of accounts includes account parameters”, and “calculating a set of outcome metrics of the first account based on the adjusted account parameters”.  The specification fails to ever provide a concrete example which relates all of these terms together, such that it would be unclear to one of ordinary skill in the art how account parameters are subjected to rules of scenarios to determine outcome metrics. The claim limitations noted herein define the invention by “merely specifying a desired result” such that the specification fails to “sufficiently identify how a function is performed or the result is achieved” (specifically with respect to identifying how parameters of a given account are adjusted by rules corresponding to scenarios to determine an outcome metric).  Examiner notes examples of single elements are disclosed, but never discloses one cohesive explanation of what is particularly occurring. (e.g., see ¶5 characterizing account parameters as “a set of investment identifiers […] and (ii) a value corresponding to each investment identifier”, in further view of ¶¶41-42 characterizing scenarios as a set of rules adjusting investments specifically related to home purchasing, interest rates, and stresses on individual investments. 

See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 1 and 11, they recite “account parameters”. It is unclear in view of the specification as to what constitutes an “account parameter”. Examiner notes ¶5 of Applicant specification provides an example where an account parameter may be “a set of investment identifiers of the first account and (ii) a value corresponding to each investment identifier”. However, Examiner also notes ¶42 of Applicant Specification disclosing that rules of scenarios may include “emulating a decrease in federal interest rates” (i.e., federal interest rates are apparently an account parameter). It is unclear as to how the federal interest rate would be an ‘account parameter’, leading Examiner to be unclear as to what the metes and bounds of an “account parameter” would even be, since example in Specification seem to disagree with the plain meaning. 

Claims 2-10 and 12-20 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1 and 11. 

With respect to the term, “account adjustment parameter” in claims 6 and 16, the same rationale above applies, mutatis mutandis (i.e., it is unclear what the metes and bounds of the term are). It is generally unclear and vague as to what would constitute an “account adjustment 

Claims 5 and 15 recite the limitation "the request indicating an alert check" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 18 recite the limitation "the request indicating a hypothetical metrics request" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claims 10 and 20, they recite the outcome metrics including: a “margin call amount” and a “deficiency amount”. Examiner notes in view of ¶34 of Applicant specification that the terms seem to mean the same thing. Examiner, in view of apparent intent of them being distinct (per claims 10 and 20 reciting both terms) is unclear as to whether or not one of the terms has a meaning other than what is stated/implied in ¶34 of the Applicant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20060059065-A1 to Glinberg (hereinafter Glinberg), in further view of United States Application Publication No.  US-20160358254-A1 to Gershon (“Gershon”), in further view of United States Patent Publication No.  US-8635130-B1 to Smith (“Smith”), in further view of United States Application Publication No.  US-20170206601-A1 to Weng (“Weng”)

With respect to claim 1, Glinberg discloses: 

A system (Fig. 1 of Glinberg) comprising: 
At least one processor; and a memory coupled to the at least one processor;
wherein the memory stores: (at least ¶¶49, 1046-1047 of Glinberg characterizing the SPAN as a system comprising processor and memory)

An account [of] a plurality of accounts (e.g., Fig., 2B, “Account: H”. Examiner takes the stance it is understood that the system stores the information in order to display it as a pre-requisite), wherein each account of the plurality of accounts includes account parameters; (¶139 discloses accounts include positions (i.e., parameters, such as held contracts, position quantity (e.g., number of contracts). See ¶139 in further view of ¶¶322-330 of Glinberg defining positions (i.e., parameters) as necessarily being associated via an account identifier (e.g., account XYZ in ¶329)), and

a scenario [of] a set of scenarios, wherein each scenario of the set of scenarios includes a set of rules to apply to account parameters to determine adjusted account parameters based on the respective scenario; and In view of at least ¶¶50-51 of Glinberg disclosing the scenarios, and ¶98 of Glinberg disclosing the scenarios are saved, it is understood that scenarios are stored in computer memory. Furthermore, it is also understood in view of SPAN adjusting based on scenarios that the scenarios are stored in memory to be able to performed disclosed functionality. 

In view of at least ¶¶39, 49, 51, and Table following ¶67 of Glinberg, it is understood each given scenario is defined by rules that adjust parameters (e.g., position’s value) corresponding to a portfolio/position. (i.e., it is understood to one of ordinary skill reading Glinberg that the SPAN (elsewhere called the risk analysis engine / engine, 102), per being computer implemented, stores the rules to run the what-if analysis, since that is its disclosed function. See also at least ¶¶49, 1046-1047 characterizing the SPAN as a system comprising processor and memory)), 

instructions, that upon execution, cause the at least one processor to, in response to receiving a request including a first scenario of the set of scenarios: (It is understood in view of being computer implemented that instructions are stored within the memory of SPAN system. See also ¶1047 of Glinberg)

With respect to the following claim limitations of claim 1, they are rejected under the same rationale as claim 11 (below), mutatis mutandis:

in response to receiving a request including a first scenario of the set of scenarios: identify a first set of rules from the scenario database corresponding to the first scenario, wherein the request indicates a first account of the plurality of accounts; obtain first account parameters of the first account; adjust the first account parameters based on the first set of rules; calculate a set of outcome metrics of the first account based on the adjusted account parameters; and plot the set of outcome metrics based on a plot type included in the request.

Furthermore, Examiner notes Glinberg in view of Gershon, Smith and Weng discloses the scenarios and accounts stored in a database:  (¶¶169, 177 of Gershon discloses a scenario database);(¶77 of Weng discloses portfolio database 222 used for retrieving account information (i.e., is an account database)).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the scenarios of Glinberg have the scenarios and user account data stored in a database, as disclosed by Gershon and Weng, resulting in system of Glinberg in view of Gershon, Smith and Weng storing the scenarios (CME defined ones and user defined ones) and account data in respective databases, in order to advantageously reduce data redundancy, improve data integrity and independence from application programs, and more efficient storage, per general benefits of using databases relative to not using one.

With respect to claim 2, it is rejected under the same rationale as claim 12 (below), mutatis mutandis. 

With respect to claim 3, it is rejected under the same rationale as claim 13 (below), mutatis mutandis. 

With respect to claim 5, it is rejected under the same rationale as claim 14 (below), mutatis mutandis. 

With respect to claim 6, it is rejected under the same rationale as claim 15 (below), mutatis mutandis. 

With respect to claim 7, it is rejected under the same rationale as claim 16 (below), mutatis mutandis. 

With respect to claim 8, it is rejected under the same rationale as claim 17 (below), mutatis mutandis. 

With respect to claim 9, it is rejected under the same rationale as claim 18 (below), mutatis mutandis. 

With respect to claim 10, it is rejected under the same rationale as claim 19 (below), mutatis mutandis. 
 
With respect to claim 11, Glinberg discloses: A method comprising: 
in response to receiving a request (At least abstract, ¶¶51, 89, 98, 1034-1035, 1059 In view of Fig. 1 of Glinberg discloses SPAN system receiving “what-if” scenarios from users for determining margin metrics / requirements ) including a first scenario of a set of scenarios (¶¶50-51 discloses there are 16 scenarios, and ¶89 discloses users may define, compare, save, and reload what-if scenarios for stress testing, where it is understood the stress testing is with respect to margin requirements in view of at least ¶98. (i.e., it is understood that users send request for different scenarios through a GUI (see abstract in view of aforementioned citations))),

[in response to receiving request] identifying a first set of rules from a scenario [in memory] corresponding to the first scenario (In view of at least ¶¶50-51 of Glinberg disclosing 

In view of at least ¶¶39, 49, 51, and Table following ¶67 of Glinberg, it is understood each given scenario is defined by rules that adjust parameters (e.g., position’s value) corresponding to a portfolio/position. (i.e., it is understood to one of ordinary skill reading Glinberg that the SPAN (elsewhere called the risk analysis engine / engine, 102), per being computer implemented, stores the rules to run the what-if analysis, since that is its disclosed function. See also at least ¶¶49, 1046-1047 characterizing the SPAN as a system comprising processor and memory)), 

wherein: the request indicates a first account (¶139 in further view of Fig. 1, 104, and ¶1037. i.e., receiving portfolio in request (¶1037 (in view of Fig. 1)) indicates, per definition of portfolio in ¶139, an account identifier. See also ¶¶322, 324, 327, and 330 of Glinberg disclosing the position as defined as comprising an account identifier (e.g., account XYZ)) 

[wherein the request indicates a first account] of a plurality of accounts (¶139 of Glinberg. Examiner is interpreting that the limitation is merely stating the account in request is one of many, where the other accounts of plurality are not necessarily in request. Glinberg generally discloses more than one (i.e., a plurality) may exist),

each account of the plurality of accounts includes account parameters (¶139 discloses accounts include positions (i.e., parameters, such as held contracts, position quantity (e.g., number of contracts). See ¶139 in further view of ¶¶322-330 of Glinberg defining positions (i.e., parameters) as necessarily being associated via an account identifier (e.g., account XYZ in ¶329)), and 

each scenario of the set of scenarios includes a set of rules to apply to account parameters to determine adjusted account parameters based on the respective scenario (¶¶39, 49, 51, and Table following ¶67 of Glinberg discloses adjusting for price, volatility, and time to expiration of portfolio positions (i.e., is adjusting parameters of positions of portfolio). It is understood each given scenario is defined by rules that adjust parameters of a given portfolio which comprises one or more positions); 

obtaining first account parameters of the first account; (Fig. 1, arrow between 104 and 102. Examiner notes portfolio includes the positions (i.e., the parameters) per ¶139 of Glinberg) adjusting the first account parameters (i.e., positions) based on the first set of rules (¶¶39, 49, 51, and Table following ¶67 of Glinberg); 

calculating a set of outcome metrics of the first account based on the adjusted account parameters (Fig. 1, 102, 110, and directional arrow between them, in further view of ¶1037, in further view of Fig. 2A, 212. See also ¶¶50-51 in further view of ¶98 of Glinberg. (i.e., what-if scenarios that adjust price are used to determine hypothetical margins);(See also Figs. 3A and 3B)); and plotting the set of outcome metrics (Fig. 2A, 212) […].

Glinberg fails to disclose that the scenarios are stored in a database, despite it being understood that they’re stored in memory. 

However, Gershon discloses databases storing scenario information being stored within a database (¶¶169, 177).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the scenarios of Glinberg have the scenarios stored in a database, as disclosed by Gershon, resulting in system of Glinberg storing the scenarios (CME defined ones and user defined ones) in a database, in order to advantageously reduce data redundancy, improve data integrity and independence from application programs, and more efficient storage, per general benefits of using databases relative to not using one.

Glinberg in view of Gershon fails to disclose the plotting is based on a plot type included in the request.

However, Smith, of a similar field of endeavor as Glinberg and Gershon, discloses selectable options including options for charting. (See Col 6, lines 1-4 of Smith in further view of Fig. 30 and Col 17, lines 62 – 67 of Smith)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the what-if requests of Glinberg in view of Gershon to include a selectable plot type, as disclosed by Smith, resulting in received based on a plot type included in the what-if request), in order to advantageously provide more options to users as to how they want the data displayed.

While Examiner maintains Glinberg of Glinberg in view of Gershon and Smith discloses the what-if requests indicate a first account [of a plurality], per Glinberg disclosing that the SPAN performs analysis on positions (see at least Fig. 1 in further view of ¶¶53, 139 disclosing SPAN performing analysis on positions, where ¶¶322 – 324 and ¶¶327, 329, 330 of Glinberg discloses positions include account identifiers), the Examiner understands a narrower interpretation of the claim limitations may disagree.

Arguendo, Weng, of a similar field of endeavor as Applicant, and having same Applicant as Glinberg, discloses: [a] request indicates a first account (¶77 of Weng discloses a customer identifier (i.e., an account number) may be used to retrieve account information to calculate margin requirements (similar to that of Glinberg)).

In view of ¶139 of Glinberg disclosing portfolios as positions in accounts and the portfolios being used as basis for margin requirement calculations in Glinberg in what-if analysis, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the what-if requests of Glinberg in view of Gershon and Smith include an account identifier entered from user, resulting in SPAN system to identify/access corresponding portfolio in memory, in order to advantageously save users time from having to manually enter their entire portfolio. (Examiner takes the stance entering account identifier to gather portfolio/ corresponding positions is reasonably understood to be less time consuming than user manually entering all positions (the method disclosed in ¶77 of Glinberg)).


With respect to claim 12, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 11 further comprising: storing a historical database including investment value trends over a historical period, (abstract, Fig. 2, 260, and ¶74 of Weng discloses historical data stored in database. With respect to this limitation (“historical database”), the same obviousness rationale used with Gershon (above) is applied herein, mutatis mutandis).

wherein the set of outcome metrics are calculated based on the investment value trends for investments included in the first account. (¶1037 of Glinberg discloses that historical data is used in the SPAN analysis, of which was previously mentioned to determine the outcome metrics (e.g., Margin calculations, see ¶ in further view of ¶104 and ¶108 of Glinberg) for given scenarios that adjusted the price of assets);(Examiner also notes similar systems are known to use historical data as basis, as shown in ¶¶47-48, 104, 108 of Glinberg);( See also abstract and ¶¶8, 69-70, 73, 74, 197, 199 of Weng disclosing historical data and scenarios used as basis for value-at-risk calculation for margin requirement calculations/determination).

With respect to claim 13, Glinberg in view of Gershon, Smith, and Weng discloses: The method of claim 11, wherein account parameters include[:]

a set of investment identifiers of the first account and (See abstract of Glinberg disclosing that the analysis is with respect to portfolios (i.e., positions of a given account, i.e., a set of account parameters);(Examiner generally notes each position of the plurality of positions in a given portfolio each have a ticker (i.e., an investment identifier of a set of investment identifiers)));(See also ¶139 and ¶67 example (with subsequent table)))

a value corresponding to each investment identifier. (See abstract of Glinberg disclosing that the analysis is with respect to portfolios (i.e., positions of a given account, i.e., a set of account parameters);(Examiner generally notes each position of the plurality of positions 

With respect to claim 15,  Glinberg in view of Gershon, Smith, Weng, and Kreider discloses: The method of claim 14 further comprising, in response to the request indicating an alert check: (¶60 in further view of subsequent table of Kreider, in further view of ¶98 and abstract of Glinberg. Examiner notes the request of Glinberg in view of Gershon, Smith, Weng, and Kreider is itself indicative of an alert check).

selecting [an] account[…] from the plurality of  [existing] accounts, wherein the […] account [is] identified in the request; (¶77 of Weng in further view of obviousness rationale of claim 1 (above))

calculating a first outcome metric; (Fig. 1, 110, Fig. 2A, 212, ¶1065, ¶1052, ¶1059 of Glinberg)

identifying a first threshold stored in the threshold database, wherein the first threshold corresponds to the first outcome metric; (Examiner takes the stance that this limitation is merely reciting accessing memory to access information necessary for comparing threshold to determined metrics. Examiner notes is it obvious, silently disclosed, or otherwise implicitly understood that the system of Glinberg in view of Gershon, Smith, Weng, and Kreider and in response to the first outcome metric being beyond the first threshold, generating and transmitting a first alert. (¶66 of Kreider in further view of subsequent table and ¶44 of Kreider))

Glinberg in view of Gershon, Smith, Weng, and Kreider fail to disclose selecting a set of accounts from the plurality of accounts, wherein the set of accounts are identified in the request;

However, Glinberg also discloses the what-if scenario requests may also be requested in a batch mode for a plurality of portfolios, where the parameters may be the same of different (¶¶75, 1045 of Glinberg).

Accordingly, in view of batch file processing of Glinberg, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the what-if requests of Glinberg in view of Gershon, Smith, Weng, and Kreider be possibly ran in a batch mode process as suggested by Glinberg, resulting in batch mode what-if requests indicating a plurality of accounts in a batch mode, (further resulting in SPAN engine of Glinberg in view of Gershon, Smith, Weng, and Kreider selecting a set of accounts (i.e., accounts identified in request) from the plurality of accounts (i.e., all existing accounts in CME system, including those not selected in batch request)), in order to advantageously increase 

With respect to claim 16,  Glinberg in view of Gershon, Smith, Weng, and Kreider disclose: The system of claim 11 wherein the request includes: 

(i) a request type, (In view of claim 17, Examiner interprets plot type as a form of request type); (See Col 6, lines 1-4 of Smith in further view of Fig. 30 and Col 17, lines 62 – 67 of Smith, and obviousness rationale of Smith with respect parent claim (above))

(ii) an account identifier, (¶77 of Weng in further view of obviousness rationale of claim 11 incorporating Weng)

(iii) a requested investment group identifier, (Fig. 2D, 2F, “Combined Commodity”, in further view of ¶¶60-65 of Glinberg)

(iv) a requested scenario identifier, and (at least abstract, ¶¶50-52, 89, 98, 1034-1035 of Glinberg. Examiner notes system must receive some form of scenario identifier per user’s corresponding selection of scenario in what-if analysis)

(v) a requested account adjustment parameter. (Examiner is unclear as to what this term means, but for sake of compact prosecution assumes its any data/value/information in request that may be selected to determine how any aspect associated with an account (including the portfolio of account) is to be adjusted by the SPAN);(See Fig. 2D, “Option Pricing Model”);(i.e., what-if request is understood to comprise a requested account adjustment parameter);(i.e., model type is a form of account adjustment parameter requested)

With respect to claim 17, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 16 wherein the request type indicates a requested plot type. (¶77 of Weng in further view of obviousness rationale of claim 11 incorporating Weng (above))

With respect to claim 18, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 11 wherein the instructions, upon execution, cause the at least one processor to, in response to the request indicating a hypothetical metrics request: (Examiner notes that the what-if scenario requests of Glinberg in view of Gershon, Smith and Weng is itself indicative of a hypothetical metrics request);(See  at least ¶¶50,86,98, of Glinberg)

 identify a first parameter of the first account of the request to adjust; (Examiner takes the stance that this limitation is merely reciting accessing memory corresponding to requested parameters to access information necessary for comparing threshold to determined metrics. Examiner notes is it obvious, silently disclosed, or otherwise implicitly understood that the system of Glinberg in view of Gershon, Smith, Weng, and Kreider accesses corresponding data  adjust the first parameter based on a requested account adjustment parameter; (at least ¶51 of Glinberg)

calculate the set of outcome metrics based on the adjusted first parameter; (¶¶50-52 of Glinberg. See also ¶¶212-215) and 

display the calculated set of outcome metrics. (Fig. 2a of Glinberg)

With respect to claim 19, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 11 wherein the instructions, upon execution, cause the at least one processor to display the set of outcome metrics. (Fig. 2A of Glinberg)

With respect to claim 20, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 11 wherein the set of outcome metrics includes at least one of:
 (iv) an exposure amount,  (Fig. 2D, “Risk”, in further view of ¶¶1060 – 1063 of Glinberg disclosing gain/loss metrics as measures of exposure)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glinberg  in view of Gershon, Smith, and Weng, and applied in parent claims 1 and 11, in further view of United States Application Publication No.   US-20160063628-A1 to Kreider (“Kreider”).

With respect to claim 4, it is rejected under the same rationale as claim 14 (below), mutatis mutandis. 

With respect to claim 14, Glinberg in view of Gershon, Smith and Weng fail to disclose the method of claim 11 further comprising storing a plurality of thresholds in a threshold database, wherein each threshold of the plurality of thresholds corresponds to a respective outcome metric. 

However, Kreider, similarly disclosing Margin risk checks based on differing scenarios (simulated market shifts, ¶66 of Kreider) discloses: storing a plurality of thresholds […], (See ¶66 in further view of subsequent table and ¶44 of Kreider);(per being computer implemented, Examiner takes the stance it is understood to one of ordinary skill in the art that the threshold information is stored in memory) wherein each threshold of the plurality of thresholds corresponds to a respective outcome metric. (See ¶66 in further view of subsequent table)

In view of Glinberg disclosing alerts generally (¶1048, claims 13 and 27) and aforementioned disclosure of Kreider, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Glinberg in view of Gershon, Smith, and Weng incorporate the alert technique of Kreider, resulting in the margin metrics determined in response to what-if request of Glinberg in view of Gershon, Smith and Weng to be configured to be measured with respect to corresponding respective thresholds (stored in memory),  further resulting in alerts when 

Glinberg in view of Gershon, Smith, Weng, and Kreider fail to explicitly teach storing the plurality of thresholds in a threshold database.

However, in view of Kreider disclosing the thresholds, and generally disclosing that information is stored in databases (e.g., Fig. 5 in further view of ¶48 of Kreider), it would have been rendered obvious to one of ordinary skill in the art that the thresholds of  Glinberg in view of Gershon, Smith, Weng, and Kreider could have been stored in a threshold database, in order to advantageously reduce data redundancy, improve data integrity and independence from application programs, and more efficient storage, per general benefits of using databases (relative to not using one).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20140317021-A1 to Weber, disclosing coverage ratio as the margin generated by the current risk divided by the latest portfolio value. (¶50)

United States Patent Publication No.  US-10949922-B2 to Pierce, disclosing determination of amount of funds on an account with a clearinghouse computer is below or exceeds a minimum requirement; and crediting or debiting the account based on the determination corresponding to threshold (claim 1). See also Column 16, lines 35 – 67 of Pierce.

United States Application Publication No.  US-20160035024-A1 to Yin, disclosing determination of initial margining using stress tests (title in further view of ¶37);(See also Fig. 2A and 3 of Yin)

United States Application Publication No.  US-20200043093-A1 to Baysal, disclosing margin requirement determination methods (title), including displaying outcome metrics (Fig. 20-22 in further view of ¶132)

Non-Patent Literature, “NASDAQ OMX OMS II” to Nasdaq1, disclosing specific techniques Nasdaq uses for Margin requirements. (entire document)

Non-Patent Literature, “Margin Handbook” to TD Ameritrade2, disclosing margin requirements/procedures in general (entire document).

Non-Patent Literature, “Stress Testing of Financial Systems” to Blaschke3, generally disclosing overview of stress testing techniques (entire document).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-7:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        November 8, 2021 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See PTO 892 Reference W
        2 See PTO 892 Reference V
        3 See PTO 892 Reference U